Citation Nr: 1110283	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  04-41 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Whether timeliness of a Substantive Appeal in the matter of the rating for posttraumatic stress disorder (PTSD) prior to December 11, 2007 should be waived.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1967.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an August 2003 determination by the Seattle, Washington RO that the Veteran had not timely filed a Substantive Appeal in the matter of the rating for PTSD.  In December 2006, a hearing was held before a Decision Review Officer at the RO.  In October 2007, a videoconference hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  In a decision issued in November 2007, the Board denied the Veteran's appeal to establish that he had filed a timely Substantive Appeal in the matter seeking a rating in excess of 30 percent for PTSD, and dismissed his increased rating claim for lack of jurisdiction.  He appealed that decision to the Court.  An April 2009 Memorandum Decision by the Court vacated the November 2007 Board decision and remanded the matter on appeal for readjudication consistent with instructions in the Memorandum Decision (and the issue is characterized to reflect the observations by the Court).  

During the pendency of this appeal, the Veteran filed increased rating claims for PTSD that were received on December 11, 2007, and on November 4, 2008.  From those dates, the Veteran's PTSD was awarded increased ratings of 70 percent and 100 percent, respectively.  See August 2008 & October 2009 rating decisions.  Accordingly, the matter on appeal has been recharacterized to reflect that the Veteran seeks to establish that he filed a timely Substantive Appeal in the matter of a rating in excess of 30 percent for PTSD prior to December 11, 2007.


FINDINGS OF FACT

1. On November 8, 2001, the RO mailed notification to the Veteran of its October 2001 decision that awarded him service connection for PTSD, and assigned a 10 percent rating for such disability.
2. A notice of disagreement (NOD) challenging the rating assigned for PTSD was received in September 2002.

3. A January 2003 rating decision readjudicated the matter of the rating for PTSD, increasing the rating to 30 percent (effective from the date of award of service connection); a statement of the case (SOC) issued that month (mailed to an invalid address) advised the Veteran of the increase to 30 percent.

4. The January 2003 correspondence from VA to the Veteran was returned undelivered, and on March 10, 2003, the correspondence was re-mailed to him at the correct address; he was informed that to perfect his appeal he must submit a Substantive Appeal or request an extension on or before May 10, 2003 (60 days from the date of the letter).

5. A Substantive Appeal from the Veteran was received on July 28, 2003.

6. The Veteran was not rated incompetent by VA, and is not shown to have had a physical, mental, or legal disability which prevented the timely filing of a Substantive Appeal on his own behalf; he has not presented good cause for his failure to timely file a Substantive Appeal in his challenge to the October 2001 rating decision.


CONCLUSION OF LAW

The Veteran did not timely perfect an appeal seeking a rating in excess of 30 percent for PTSD prior to December 11, 2007, and has provided VA no good cause to waive timeliness of a Substantive Appeal in the matter; therefore, the Board has no jurisdiction to address this matter.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109(b), 19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 20.303 20.305 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board concludes that VA notification requirements are satisfied.  In a March 2003 cover letter to the SOC regarding the denial of a rating in excess of 30 percent for PTSD prior to December 11, 2007, the RO notified the appellant of the time limit for filing a Substantive Appeal.  An August 2003 letter informed him that he had not complied with these time limits and told him how he could appeal the determination that his appeal was untimely.  A September 2004 SOC and April 2007 supplemental SOC (SSOC) explained why his July 2003 Substantive Appeal was not considered timely filed.  

The evidentiary record in the matter of timeliness is complete; the critical facts are determined by what was already received for the record (and when).

B. Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely filed NOD in writing and completed, after an SOC has been furnished, by a timely filed Substantive Appeal.  The Substantive Appeal can be set forth on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to errors of fact or law made by the RO.  38 C.F.R. §§ 20.200, 20.201, and 20.202.

The NOD and the Substantive Appeal must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the benefit being sought is granted in full.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The SOC is to be mailed to the claimant at his or her most recent address of record, with a copy provided to the claimant's representative, if any.  38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  To be considered timely, the Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.  38 U.S.C.A. § 20.302(b).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(a), (b).

If an appeal is not filed by a claimant personally, or by his or her representative, and the claimant is rated incompetent by VA or has a physical, mental, or legal disability which prevents the filing of an appeal on his or her own behalf, a notice of disagreement and a substantive appeal may be filed by a fiduciary appointed to manage the claimant's affairs by VA or a court, or by a person acting as next friend if the appointed fiduciary fails to take needed action or no fiduciary has been appointed.  38 C.F.R. § 20.301.

Additionally, an extension of time for filing a Substantive Appeal may be granted on motion filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303.  If the claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he or she "is statutorily barred from appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The Court has held that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The appellant may rebut that presumption by submitting "clear evidence" to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the appellant at his or her last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

The Board finds that the Veteran did not timely file either a Substantive Appeal or a request for an extension of time to do so.  The RO notified the Veteran that his claim for service connection for PTSD, rated 10 percent had been granted by letter dated November 8, 2001.  An NOD challenging the rating assigned in the RO's decision was received in September 2002.  The matter was readjudicated (and the rating increased to 30 percent) by rating decision in January 2003, and an SOC was mailed to the Veteran at an incorrect address in January 2003.  The SOC was re-mailed to the Veteran at the correct address on March 10, 2003.  The cover letter to the March 2003 re-mailing of the SOC informed the Veteran that he had until May 10, 2003 (60 days from the date of the mailing of the SOC), to file a Substantive Appeal or to file for an extension.

The Veteran's Substantive Appeal was not received until July 28, 2003, and there is no document in the file that was received on or before May 10, 2003, that could be construed as a Substantive Appeal as defined in 38 C.F.R. § 20.202, or as a request for an extension under 38 C.F.R. § 20.303.  Notably, the Veteran does not dispute that his Substantive Appeal was not timely filed.  Rather, what is in dispute is whether, despite the untimely filing of a  Substantive Appeal, the Board should exercise jurisdiction over the underlying issue involving the rating for PTSD. 

This case is before the Board on remand from the Court pursuant to an April 2009 memorandum decision, which states that this case is controlled by Percy v. Shinseki, 23. Vet. App. 37 (2009).  The Memorandum Decision also states:

 [T]he Board's determination in this case - that it was without jurisdiction to adjudicate the claim on the merits because the Substantive Appeal was untimely - was incorrect as a matter of law and the Board was not required to dismiss the appeal.  The Board, in its discretion, may waive the timely filing of a Substantive Appeal . . .  On remand, the Board must consider, in its discretion, whether it will accept the [Veteran's] untimely filed Substantive Appeal.

In Percy, the Court held that the 60-day period to file a Substantive Appeal is not a jurisdictional bar to the Board's adjudication of a matter, and that VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.  Id. at 45.  The Court then applied that holding to the facts of Percy and found that even though the appellant had not filed a timely Substantive Appeal as to the issue of the disability rating for his suprapubic disability, "VA [had] consistently treated this matter as if it was part of the timely filed Substantive Appeal."  The Court noted that not only had the RO certified the matter to the Board for adjudication as if a timely Substantive Appeal had been filed, but also the Board member who rendered the decision on appeal had taken testimony on that matter during a Travel Board hearing.  Therefore, "by treating the disability rating matter as if it were part of [the appellant's] timely filed Substantive Appeal for more than five years, VA waived any objections it might have had to the timeliness of the filing."  The Court stated, "If VA treats an appeal as if it is timely filed, a veteran is entitled to expect that VA means what it says."  Id. at 46.

The case at hand is distinguishable from Percy.  Here, the Veteran was advised he had until May 10, 2003, to file a Substantive Appeal or to file for an extension.  His VA Form 9, Substantive Appeal, was not received until July 28, 2003, and in August 2003, the RO advised him that his Substantive Appeal could not be considered as timely submitted.  The Veteran appealed the August 2003 determination, and it was this matter - the matter of whether there was a timely filed Substantive Appeal with respect to the disability rating for PTSD - that was certified to the Board.  Additionally, testimony during the October 2007 videoconference hearing was only on the matter of whether there was a timely filed Substantive Appeal, and not on the underlying issue of the rating for PTSD.  As there is no evidence that VA ever treated the Veteran's increased rating for PTSD claim as if it had been timely appealed, it cannot be said that VA waived (either explicitly or implicitly) the issue of timeliness in the filing of the Veteran's Substantive Appeal.  Therefore, unlike in Percy, the Veteran in this case is not entitled to the expectation that VA (to include the Board) would treat his appeal (in the matter of the rating assigned for PTSD) as timely filed.

The Veteran argues he should be afforded special consideration because physical and mental disabilities prevented him from timely filing a Substantive Appeal.  Specifically, he states he was involved in a motorcycle accident in October 2002, which left him with a brain concussion and impaired his memory, and required him to be under the care of a "babysitter" for at least six months since he could not be left alone.  In addition, he testified that he was ultimately diagnosed with a pituitary tumor, which caused a chemical imbalance and disorientation for many years, including during the period of his appeal.  Essentially, he maintains he was incompetent and therefore unable to file his appeal in a timely fashion.  See December 2006 and October 2007 hearing transcripts.

The medical evidence does not reflect that the Veteran was so disabled that he was prevented from filing his Substantive Appeal on his own behalf.  Private treatment records from Lynden Family Medicine show that on October 12, 2002, the Veteran was admitted through the emergency room with craniofacial trauma sustained in a motorcycle accident.  He had a fractured right hand, left orbit and nasal fracture as well as facial lacerations.  On follow-up examination, also in October 2002, his mood and mentation were normal.  In November 2002, the Veteran complained of constant headaches and of impaired balance, memory, and concentration, following the October 2002 motorcycle accident.  On examination, the physician noted that objectively, the Veteran's memory was fine.  Chronic headaches and concussion with residual balance problems and mild memory impairment were assessed.  The physician stated that the residual balance problems and mild memory impairment were expected to gradually resolve in time, and that there were "[c]ertainly no red flags in his exam that would suggest a more serious or progressive pathology."  The Veteran was not seen for medical treatment again until July 2003; no complaints of memory impairment were noted during that visit.  A March 2004 MRI of the pituitary gland did not reveal any evidence of pituitary adenoma or cerebral masses.  Based on the foregoing medical evidence, the Board concludes that the Veteran was not so disabled that he was prevented from filing his Substantive Appeal in a timely fashion and on his own behalf.

Pursuant to 38 C.F.R. § 3.109(b), time limits for filing may be extended in some cases on a showing of "good cause."  However, in Corry v. Derwinski, 3 Vet. App. 231 (1992), the Court held that there is no legal entitlement to an extension of time, and that 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of the Secretary.  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  Here, as noted above, there is no evidence that the Veteran filed for an extension.  

In his October 2008 informal brief to the Court, the Veteran argued (as he did before the Board) that he was "medically disabled do [sic] to a brain concussion and at that time could not be left alone . . . [VA] should have seen that this was the only time any of my paperwork had been late and considered the circumstances more clearly."  The Board has considered these contentions, as well as his argument that he was "incompetent" as a result of his motorcycle accident and pituitary tumor, and finds that he has not demonstrated good cause for an untimely filing of a substantive appeal.  As was previously discussed, the medical evidence of record does not support, but tends to contradict, the Veteran's allegation that he had a physical or mental disability which prevented the timely filing of a substantive appeal.  As noted above, on follow-up (to his motorcycle accident) examination in October 2002, it was noted that the Veteran's mood and mentation were normal.  Furthermore, a later MRI did not show the pituitary tumor he alleges rendered him incompetent.  Such clinical data are very substantial evidence against his allegations.  He has not presented any clinical data to the contrary.  His bare allegations of being incompetent due to the cited factors are self-serving, and not credible.  Significantly, it is neither shown, nor alleged that he has ever been rated incompetent; he has always managed his own financial affairs, and has never had a fiduciary appointed on his behalf.

The Board emphasizes that just as it is not required to dismiss an appeal for failure to file a timely Substantive Appeal, it is also not required to accept an appeal with an untimely filed Substantive Appeal.  In Percy, the Court acknowledged that where a veteran does not timely file a Substantive Appeal, and VA does not waive the Substantive Appeal, the Board may decline to exercise jurisdiction over the matter.  See Roy, 5 Vet. App. at 556.  

Accordingly, absent a timely Substantive Appeal or a timely request for an extension of time for submission; with no good cause shown for waiver of timeliness of a Substantive Appeal; and for the reasons discussed above, the Board, in its discretion, declines to adjudicate the claim on the merits.  38 C.F.R. § 20.101.


ORDER

The appeal to establish that the Veteran timely filed a Substantive Appeal in the matter of a rating in excess of 30 percent for PTSD prior to December 11, 2007, is denied; the appeal from the October 2001 rating decision, seeking a rating in excess of 30 percent prior to December 11, 2007, for PTSD, is dismissed for lack of jurisdiction.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


